UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 28, 2013 TROPICANA LAS VEGAS HOTEL AND CASINO, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 000-53894 (Commission File Number) 27-0455607 (I.R.S. Employer Identification No.) 3801 Las Vegas Boulevard South, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)739-3530 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On January28, 2013, the Tropicana Las Vegas Hotel and Casino, Inc. filed (i)an amendment to its certificate of incorporation which increases the authorized number of shares of the Class A Preferred Stock from 2,049,202 shares to 2,062,202 shares; and (ii)amended the certificate of designations for the Series4 Convertible Participating Preferred Stock to reflect the change in authorized shares from 403,500 shares to 416,500 shares. Both of these documents are attached as exhibits hereto, which exhibits are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description Amendment to Certificate of Incorporation of Tropicana Las Vegas Hotel and Casino, Inc., dated January 28, 2013. Amended Certificate of Designations of Class A Series 4 Convertible Participating Preferred Stock of Tropicana Las Vegas Hotel and Casino, Inc. dated January 28, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tropicana Las Vegas Hotel and Casino, Inc. Date:January 30, 2013 By: /s/ Joanne M. Beckett Name:Joanne M. Beckett Title: Vice President, General Counsel and Corporate Secretary
